DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the term “type” in the phrase “a particular type of concrete” (last line) renders the claim indefinite because it is unclear what “type” denotes and the metes and bounds of the claim is thus unascertainable.
	Claim 10 suffers the same deficiency of claim 1.
	Other claims are deemed indefinite in view of their dependence on claim 1 or claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FULTON et al (US 2018/0334407).
	Claims 1 and 10:  Fulton teaches a method for making an admixture for concrete comprising: providing a nanocarbon material in particulate form (para. 0011-0012),  wetting and mixing predetermined quantity of the nanocarbon powder in a water/surfactant mixture whereby the nanocarbon de-agglomerated and uniformly dispersed in the liquid admixture (Fulton, para. 0013), wherein the surfactant is selected to be an organic amine-based compound that functions as a strengthening agent to a concrete (Fulton, para. 0015).
	Claims 2 and 3:  Fulton teaches wetting and dispersing the nanocarbon material without water by adding nano-silica prior to the wetting step to uniformly disperse and de-agglomerate the nanocarbon material and then adding water after the dispersing step (Fulton, para. 0014 and 0017).  
	Claims 6-8 and 13:  Fulton teaches further adding a cementitious material including pozzolan, slag, fly ash and microsilica to the admixture (para. 0044 & 0014).
	Claim 9:  Fulton teaches nanocarbon material including carbon nanotube particles, carbon nanofiber particles, graphene particles, graphite particles, carbon black, nanodiamonds, and fullerene particles (para. 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of HIRSCH et al (WO 2018/103814).
	Hirsch teaches wetting and dispersing a carbon nanomaterial without water by using a superplasticizer and adding water after the dispersion of the carbon material (page 17, lines 14-23).  In view of Hirsch’s teaching, it would have been obvious as matter of choice to form a dry dispersion of the carbon material by using a superplascitizing agent.  

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Xu et al (“Research on cement hydration and hardening with different alkanolamines”, Construction and Building Materials 141 (2017)).1
	Fulton teaches the method and concrete admixture comprising a nanocarbon material in powder form and an amine-based compound that functions as strengthener for concrete as discussed above; however, Fulton does not specify the amine-based compound.  Xu teaches six types of alkanolamines that provides various functions to a concrete including tri-ethanolamine (“TEA”), DEIPA, EDIPA, THEED AND THPED (Xu, abstract).  In light of Xu’s teaching, it would have been obvious to the POSITA  to select alkanolamine including the specific amines as taught by Xu for making the concrete admixture of Fulton.
	
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of JP-4150134 (“JP’134”)
	Fulton teaches the claimed concrete admixture as discussed above.  Fulton does not teach specific additives for the admixture as claimed.  JP’134 teaches that it is known to use accelerators and stabilizers as additives in concrete wherein the accelerators include metallic nitrites (-NO2), nitrates (-NO3) and thiocyanates (SCN), especially when combined with alkanolamine (JP’134, para. 0016-0017) and stabilizers include mono- and di-phosphonic acid (JP’134, para. 0031).  Therefore, it would have been obvious to include the specific accelerators and stabilizers to enhance the hardening process of concrete as taught in JP’134.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of CHIN et al (EP 0233691).
	Fulton teaches the claimed concrete admixture as discussed above.  Fulton does not teach specific accelerator for the admixture.  Chin teaches that it is known to use metallic salts including NaSCN (sodium thiocyanate), NaNO2 (sodium nitrite), Ca(NO2)2 (calcium nitrite) as accelerator for concrete (Chin, page 4, lines 11-19), especially when combined with TEA (page 4, lines 15-17).  Therefore, it would have been obvious to include accelerator to enhance the hardening process of concrete.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 8, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference that is unfurnished with this Office Action has been provided by Applicant.